UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported): January 29, 2009 (January 24, VICTORY ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA 002-76219-NY 87-0564472 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) I.D. Number) 112 N Curry Street, Carson City, Nevada 89703-4934 (Address of principal executive offices) (702) 989-9735 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CF$ 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. On January 24, 2009, Victory Energy Corporation (the “Company”) granted options to purchase 1,200,000 shares of common stock to each of the Company’s five board members, at an exercise price of $0.01 per share pursuant to a newly adopted stock option plan.Each option vests at the rate of 100,000 shares per month.The Company also granted two advisors each an option to purchase 600,000 shares of common stock at an exercise price of $0.01 per share which vests at the rate of 50,000 shares per month. The
